—Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered March 31, 1994, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
Defendant’s constitutional speedy trial motion was properly denied (People v Taranovich, 37 NY2d 442, 445). "The record indicates that substantial parts of the [22-month] delay were justified, mostly due to defendant’s pretrial applications and motions” (People v Garcia, 208 AD2d 425, lv denied 84 NY2d 1031), and relatively little delay was attributable to the People.
We have considered defendant’s remaining argument and find it to be without merit. Concur—Sullivan, J. P., Ellerin, Ross, Tom and Mazzarelli, JJ.